 1
 2
 3                                                               JS-6
 4
 5
 6
 7
 8
 9
                           UNITED STATES DISTRICT COURT
10
11                     CENTRAL DISTRICT OF CALIFORNIA
12
     MAYRA GONZALEZ GARCIA,            CASE NO: 2:21-CV-03235-SB-PLA
13
              Plaintiff,               [Honorable Stanley Blumenfeld Jr.]
14
         v.                            ORDER GRANTING STIPULATION
15                                     FOR DISMISSAL OF ENTIRE
     TARGET CORPORATION; and           ACTION WITH PREJUDICE
16   DOES 1-100, inclusive,
                                       Action Filed:   February 19, 2021
17            Defendants.              Trial:          None Set
18
19
20
21
22
23
24
25
26
27
28
 1                                          ORDER
 2         WHEREAS, MAYRA GONZALEZ GARCIA (“Plaintiff”) and TARGET
 3   CORPORATION (“Defendant”) (collectively, the “Parties”) have submitted a Joint
 4   Stipulation for Dismissal of Entire Action with Prejudice; and
 5         WHEREAS, the Parties herein have resolved the claims asserted in this action.
 6         Based upon the foregoing, IT IS HEREBY ORDERED that this entire action
 7   be dismissed with prejudice pursuant to Federal Rule of Civil Procedure
 8   41(a)(1)(A)(ii). Pursuant to the Parties’ Stipulation, each party shall bear its own
 9   costs and attorneys’ fees incurred in this action.
10   IT IS SO ORDERED
11
12   Dated: June 17, 2021

13
14                                                     Stanley Blumenfeld, Jr.
                                                      United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
